Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9 (being the first page of the remarks), filed 07/20/2022, with respect to the claim objections of claim 17 have been fully considered and are persuasive.  The objections of 04/20/2022 has been withdrawn. 
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the 35 U.S.C. § 102 and 103 rejections of claim(s) 1-20 have been considered but are moot in view of the new grounds for rejection. 
Applicant has amended claim 1 to recite “estimate a posture change from an initially estimated posture to the estimated posture” and that “the posture change indicates a transition to the unreasonable posture based the estimated posture change and posture region information,” and claim 11 to recite “wherein it is determined that the estimated posture is the intermediate posture, estimate the posture change from the initially estimated posture to the estimated posture and determine whether or not the posture change indicates the transition to the unreasonable posture based the estimated posture change and the posture region information, and when it is determined that the estimated posture is the difficult posture, estimate the posture change from the initially estimated posture to the estimated posture and determine whether or not the posture change indicates the transition to the unreasonable posture based the estimated posture change and the posture region information.” In response to Applicant’s amendment Examiner has added reference Fujimoto (US Pub No.: 2019/0066327).  
With respect to Fujimoto, this art is taken to teach model that would estimate a user’s posture based off of a sensing (in the abstract, with a 3D sensor specifically disclosed in [0071]). As such, it is argued that a full body model that is estimation a motion of a user would be able to depict a plurality of postures of a user. From here, it is argued that, as a model of a posture is present, an estimation of a posture transition would be provided for within Fujimoto, as the model of Fujimoto would teach an estimation of a plurality of postures that could be defined as different postures (i.e. a safe, intermediate, and unreasonable posture) by the user of the device of Fujimoto. The model of Fujimoto would be able to broadly teach an estimated posture, an intermediate posture, and an unsafe posture as a model of Fujimoto is argued to teach models of various postures in [0087] via the skeletal modeling presented in the abstract. However, as the teaching of Fujimoto is taken to be broad, Fujimoto would not be able to determine specific values for a safe, intermediate, or unsafe posture like shown in figure 12. 
With respect to applicant’s arguments with respect to Cromie, it is argued that Cromie does not teach at least when it is determined that the estimated posture is not the safe posture and is not the unreasonable posture. Examiner disagrees. As stated in the interview dated 07/18/2022, Cromie is taken to teach a torque threshold, like in [0233] and that the thresholds  here would teach a means to differentiate between a safe posture and an unsafe posture. As such, while Cromie is not taken to teach the new limitations, Cromie is still maintained to teach the limitations it previously taught in the prior action of 04/20/2022 in view of Tsai. 

Claim Objections
Claim 1 line 22 (being the last line of claim 1 on the page labeled as page 2) into claim 1 line 2 on page 3 of the claimset presented 07/20/2022 is objected to because of the following informalities:  claim 1 would read as "the unreasonable posture based the estimated posture change...." This could be corrected to recite that “the unreasonable posture is based on the estimated posture change.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 11-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US Pub No.: 2019/0133866) in view of Cromie (US Pub No.: 2018/0056104) and Fujimoto (US Pub No.: 2019/0066327).
Regarding claim 1, Tsai would teach an assist device (being the exoskeleton in the abstract) comprising: a body mounting fixture to be mounted to at least a lower back portion of a wearer (figure 1A part 11 would be mounted at the back of the user); an actuator mounted to the body mounting fixture and a thigh portion of the wearer (being the hip motors disclosed in [0006]. These would connect and actuate the thigh of the user to the back mounted portion), the actuator being configured to generate assist torque for assisting operation of the thigh portion with respect to the lower back portion of the wearer or operation of the lower back portion with respect to the thigh portion of the wearer (the hip motors of [0006] would actuate a hip movement, meaning that it would generate a torque to move the thigh with respect to the lower back of a user); an operation state detector configured to detect an operation state of the wearer (being the detector in [0006]. Said detector is a gyroscope that detects an angle of a user, as per [0033]); and a controller configured to control drive of the actuator (the controller part 31 in [0032] would control the actuation of the hip motors), the controller being configured to acquire an estimated posture of the wearer (disclosed in [0033]-[0034], wherein the detector detects the posture via the tilt angle sensing) estimated based on operation detection information detected by the operation state detector when the actuator generates the assist torque (determination of a posture is based off of processing of a tilt angle signal as per [0033], meaning that a posture is estimated based off of the operation detection information. The sensing would occur during actuation of the motors to then control how much the user would move due to said actuation). 
However, Tsai does not teach that the controller is configured to determine which of a safe posture in which an excessive force is not applied to the lower back portion, an unreasonable posture in which the excessive force is applied to the lower back portion, and an intermediate posture between the safe posture and the unreasonable posture that the estimated posture is categorized as, when it is determined that the estimated posture is not the safe posture and is nor the unreasonable posture, estimate a posture change from an initially estimated posture to the estimated posture, and determine whether or not the posture change indicates a transition to he estimated posture transitions to the unreasonable posture based the estimated posture change and posture region information.
Instead, Cromie would teach an instance wherein the controller is configured to determine which of a safe posture in which an excessive force is not applied to the lower back portion (in [0233], where Cromie discloses ‘the hardware interface electronics 2440’ that would include circuitry that would prevent excessive forces and/or torques from being applied to the user), an unreasonable posture in which the excessive force is applied to the lower back portion, and an intermediate posture between the safe posture and the unreasonable posture that the estimated posture is categorized as, and when it is determined that the estimated posture is not the safe posture and is nor the unreasonable posture, determine whether or not the estimated posture transitions to the unreasonable posture based on at least two estimated postures of the wearer estimated based on the operation detection information (Cromie would teach a posture evaluation in [0223] performed via a controller that is part of an operating system 2412 with applications 2414a-c. Said operating system 2412 is disclosed in [0233] as being used to then prevent excessive forces from being applied to the user as per the processing presented in [0233]. Said posture monitoring would prevent excessive forces from being applied to the body and it would stand to reason that the preventing of excessive forces by the operating system in [0233] would prevent an unreasonable posture and a transition to an unreasonable posture. From here, it is argued that the posture monitoring of Cromie would determine a safe posture and an unreasonable posture as it is monitoring the forces applied to the user’s body via the exoskeleton of Cromie to determine if they are safe or not).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the hardware interface electronics of Cromie into the processor of Tsai as the electronics of Cromie would have been used to prevent injury and discomfort to the user of Tsai (which is disclosed in [0233] of Cromie). This system would also prevent an unreasonable posture being imparted to the user of Tsai as preventing an excessive force would then prevent the user from being forced into an unreasonable posture.
From here, Tsai in view of Cromie does not teach an estimating of a posture change from an initially estimated posture to the estimated posture, and determine whether or not the posture change indicates a transition to the estimated posture transitions to the unreasonable posture based the estimated posture change and posture region information.
Instead, Fujimoto (US Pub No.: 2019/0066327) would teach an estimation of a posture change from an initially estimated posture to the estimated posture (evaluation of a model to determine a posture is present in [0087] when an estimation unit 100 in [0161] would estimate changes in the position of the skeleton of a user which would indicate a change in estimated posture being evaluated), and determine whether or not the posture change indicates a transition to he estimated posture transitions to the unreasonable posture based the estimated posture change and posture region information (as [0161] and later [0185], a plurality of skeleton positions and postures are being evaluated, with the abstract and [0161] disclosing an estimation per se. As a skeleton model is present, with an evaluation of a posture present in [0185], it is argued that Fujimoto would be able to evaluate a plurality of positions including an unreasonable position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the position estimation means with a sensor as presented in the abstract of Fujimoto into the combination of Tsai and Cromie for the purpose of providing a system to evaluate the entire body of a user with a position estimation of the skeleton of the user. 
Regarding claim 3, Tsai in view of Cromie and Fujimoto would teach the assist device according to claim 1, wherein Tsai would teach an instance further comprising an informing device configured to inform the wearer (an alarm that beeps based off of the sensed angle of the user is disclosed in [0036]), wherein the controller is configured to control the informing device (the controller would control the alarm if a condition is met, as per [0038]) and inform the wearer that the estimated posture indicates the transition to the unreasonable posture when it is determined that the posture change indicates the transition to the unreasonable posture (As the controller would control the alarm if a condition is met, as per [0038], it is taken that the alarm of Tsai would be able to inform the wearer if a determined estimated posture transitions to an unreasonable transition provided that an unreasonable transition is determined). 
However, Tsai would not teach an informing the wearer that the estimated posture is the unreasonable posture when it is determined that the estimated posture is categorized as the unreasonable. Instead, Cromie would teach an determination that the estimated posture is the unreasonable posture in which the excessive force is applied to the lower back portion when it is determined that the estimated posture is the unreasonable posture in which the excessive force is applied to the lower back portion (via the circuitry disclosed in [0233] of Cromie, the processor of Cromie would determine when an excessive force is applied to the user, which would be at the lower back if the load cell of [0233] is placed at the lower back of the device of Tsai). From here, as the alarm of [0038] of Tsai would sound based off of determination of a condition, it stands to reason that the alarm of Tsai can also sound off when an excessive force as determined by Cromie is detected. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the hardware interface electronics of Cromie into the processor of Tsai as the electronics of Cromie would have been used to prevent injury and discomfort to the user of Tsai (which is disclosed in [0233] of Cromie). This system would also prevent an unreasonable posture being imparted to the user of Tsai as preventing an excessive force would then prevent the user from being forced into an unreasonable posture.
Regarding claim 4, Tsai in view of Cromie and Fujimoto would teach the assist device according to claim 1, wherein Tsai would further comprise an informing device configured to inform the wearer (an alarm that beeps based off of the sensed angle of the user is disclosed in [0036]), wherein: the controller is configured to determine correction operation for correcting the estimated posture (the controller would determine the posture of the user and then change the posture as per [0007] and [0032]) such that the wearer is allowed to take (it stands to reason that the device of Tsai would move the user to safe postures as per [0032]-[0034]); and the controller is configured to control the informing device (the controller would control the alarm if a condition is met, as per [0038]). 
However, Tsai would not teach an informing the wearer that the estimated posture is the unreasonable posture when it is determined that the estimated posture is the unreasonable. Instead, Cromie would teach an determination that the estimated posture is the unreasonable posture in which the excessive force is applied to the lower back portion when it is determined that the estimated posture is the unreasonable posture in which the excessive force is applied to the lower back portion (via the circuitry disclosed in [0233] of Cromie, the processor of Cromie would determine when an excessive force is applied to the user, which can be at the lower back if the load cell of [0233] is placed at the lower back of the device of Tsai). From here, as the alarm of [0038] of Tsai would sound based off of determination of a condition, it stands to reason that the alarm of Tsai can also sound off when an excessive force as determined by Cromie is detected. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the hardware interface electronics of Cromie into the processor of Tsai as the electronics of Cromie would have been used to prevent injury and discomfort to the user of Tsai (which is disclosed in [0233] of Cromie). This system would also prevent an unreasonable posture being imparted to the user of Tsai as preventing an excessive force would then prevent the user from being forced into an unreasonable posture.
Regarding claim 11, Tsai in view of Cromie and Fujimoto would teach the assistance device according to claim 1, wherein the controller is configured to: determine which of the safe posture, the unreasonable posture, the intermediate posture, and a difficult posture different from the intermediate posture that the estimated posture  (Cromie would teach a posture evaluation in [0223] performed via a controller that is part of an operating system 2412 with applications 2414a-c. Said operating system 2412 is disclosed in [0233] as being used to then prevent excessive forces from being applied to the user as per the processing presented in [0233]. Said posture monitoring would prevent excessive forces from being applied to the body and it would stand to reason that the preventing of excessive forces by the operating system in [0233] would prevent an unreasonable posture and a transition to an unreasonable posture. As such, it is argued Cromie would be able to determine a safe posture, being the posture where the torque is not configured to apply an excessive force to the person in [0233], an unreasonable posture, being when the torque exceeds a maximum threshold in [0233], and an intermediate posture which would be when the force generated would trigger the TSA threshold. It is also assumed that a difficult posture, being a posture before an unreasonable posture, can be calculated when the torque of the body is close to the maximum threshold but not at or exceeding it in [0233]. Estimating posture information based off of parts 2414 per se are in [0223] and [0227].) is categorized as, when it is determined that the estimated posture is the intermediate posture, determine whether or not the estimated posture transitions to the unreasonable posture based on the at least two estimated postures of the wearer estimated based on the operation detection information (in [0223], the controller on Cromie is disclosed as using sensors to create a virtual avatar that will display information about the posture of the user. The sensors 2430 are assumed to be torque sensors as per [0224]. As Cromie is creating a model based off of a posture that is derived from a torque sensor, it is assumed that the controller of Cromie is estimating a posture based off of the sensed torque, with a plurality of postures being estimated to generate a dynamic model as disclosed in [0223] as the torque changes), and when it is determined that the estimated posture is the difficult posture, determine whether or not the estimated posture transitions to the unreasonable posture based on the at least two estimated postures of the wearer estimated based on the operation detection information (as [0233] will establish a threshold based off of a torque to determine a force cutoff, and as the torque sensed is used to determine a posture in [0223], Cromie is taken to determine a force and estimate a posture from said force that would create an unreasonable posture that would injure a user. It is assumed that a plurality of postures will be estimated as an unreasonable posture is also estimated as the sensing of torque would create a posture model in [0223]).
 It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the hardware interface electronics of Cromie into the processor of Tsai as the electronics of Cromie would have been used to prevent injury and discomfort to the user of Tsai (which is disclosed in [0233] of Cromie). This system would also prevent an unreasonable posture being imparted to the user of Tsai as preventing an excessive force would then prevent the user from being forced into an unreasonable posture.
From here, Tsai in view of Cromie does not teach an instance wherein it is determined that the estimated posture is the intermediate posture, estimate the posture change from the initially estimated posture to the estimated posture and determine whether or not the posture change indicates the transition to the unreasonable posture based the estimated posture change and the posture region information, and when it is determined that the estimated posture is the difficult posture, estimate the posture change from the initially estimated posture to the estimated posture and determine whether or not the posture change indicates the transition to the unreasonable posture based the estimated posture change and the posture region information
Instead, Fujimoto teaches an instance wherein it is determined that the estimated posture is the intermediate posture (evaluation of a model to determine a posture is present in [0087] when an estimation unit 100 in [0161] would estimate changes in the position of the skeleton of a user which would indicate a change in estimated posture being evaluated.  As a skeleton is being evaluated over several postures, it is argued that a model for estimating a posture, as disclosed in the abstract, would teach an initial posture and an intermediate posture), estimate the posture change from the initially estimated posture to the estimated posture and determine whether or not the posture change indicates the transition to the unreasonable posture based the estimated posture change and the posture region information(evaluation of a model to determine a posture is present in [0087] when an estimation unit 100 in [0161] would estimate changes in the position of the skeleton of a user which would indicate a change in estimated posture being evaluated.  As a skeleton is being evaluated over several postures, it is argued that a model for estimating a posture, as disclosed in the abstract, would teach an initial posture to a difficult posture), and when it is determined that the estimated posture is the difficult posture, estimate the posture change from the initially estimated posture to the estimated posture and determine whether or not the posture change indicates the transition to the unreasonable posture based the estimated posture change and the posture region information (evaluation of a model to determine a posture is present in [0087] when an estimation unit 100 in [0161] would estimate changes in the position of the skeleton of a user which would indicate a change in estimated posture being evaluated.  As a skeleton is being evaluated over several postures, it is argued that a model for estimating a posture, as disclosed in the abstract, would teach an initial posture to a difficult posture).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the position estimation means with a sensor as presented in the abstract of Fujimoto into the combination of Tsai and Cromie for the purpose of providing a system to evaluate the entire body of a user with a position estimation of the skeleton of the user. 
Regarding claim 12, Tsai in view of Cromie and Fujimoto would teach the assistance device according to claim 1, wherein Cromie would teach that the controller is configured to determine which of the safe posture, the unreasonable posture, and the intermediate posture the estimated posture is categorized as based upon the posture region information (Cromie would teach a posture evaluation in [0223] performed via a controller that is part of an operating system 2412 with applications 2414a-c. Said operating system 2412 is disclosed in [0233] as being used to then prevent excessive forces from being applied to the user as per the processing presented in [0233]. Said posture monitoring would prevent excessive forces from being applied to the body and it would stand to reason that the preventing of excessive forces by the operating system in [0233] would prevent an unreasonable posture and a transition to an unreasonable posture. As such, it is argued Cromie would be able to determine a safe posture, being the posture where the torque is not configured to apply an excessive force to the person in [0233], an unreasonable posture, being when the torque exceeds a maximum threshold in [0233], and an intermediate posture which would be when the force generated would trigger the TSA threshold). It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the hardware interface electronics of Cromie into the processor of Tsai as the electronics of Cromie would have been used to prevent injury and discomfort to the user of Tsai (which is disclosed in [0233] of Cromie). This system would also prevent an unreasonable posture being imparted to the user of Tsai as preventing an excessive force would then prevent the user from being forced into an unreasonable posture.
Regarding claim 17, Tsai in view of Cromie and Fujimoto would teach the assistance device according to claim 11, wherein the controller is configured to determine which of the safe posture, the unreasonable posture, the intermediate posture, and the difficult posture the estimated posture is categorized as based upon posture region information (Cromie would teach a posture evaluation in [0223] performed via a controller that is part of an operating system 2412 with applications 2414a-c. Said operating system 2412 is disclosed in [0233] as being used to then prevent excessive forces from being applied to the user as per the processing presented in [0233]. Said posture monitoring would prevent excessive forces from being applied to the body and it would stand to reason that the preventing of excessive forces by the operating system in [0233] would prevent an unreasonable posture and a transition to an unreasonable posture. As such, it is argued Cromie would be able to determine a safe posture, being the posture where the torque is not configured to apply an excessive force to the person in [0233], an unreasonable posture, being when the torque exceeds a maximum threshold in [0233], and an intermediate posture which would be when the force generated would trigger the TSA threshold. It is also assumed that a difficult posture, being a posture before an unreasonable posture, can be calculated when the torque of the body is close to the maximum threshold but not at or exceeding it in [0233]. Estimating posture information based off of parts 2414 per se are in [0223] and [0227]). It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the hardware interface electronics of Cromie into the processor of Tsai as the electronics of Cromie would have been used to prevent injury and discomfort to the user of Tsai (which is disclosed in [0233] of Cromie). This system would also prevent an unreasonable posture being imparted to the user of Tsai as preventing an excessive force would then prevent the user from being forced into an unreasonable posture.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US Pub No.: 2019/0133866) in view of Cromie (US Pub No.: 2018/0056104) in further view of Goffer (US Pub No.: 2010/0094188) and Fujimoto (US Pub No.: 2019/0066327).
Regarding claim 5, Tsai would teach that the operation state detector includes a lower back portion angle detector (being the detector 114 that is placed at the waist of the user in [0033], and the lower back portion angle detector being configured to detect a forward tilt angle of the lower back portion with respect to the thigh portion of the wearer (in [0033], the detector 114 would detect a tilt angle which would detect a tilt angle at the waist of a user. This means that it would detect an angle of the back with respect to the thigh and legs of the user); and the controller is configured to estimate a posture of the wearer based on the pitch angle and the forward tilt angle (the controller would determine the posture of the user and then change the posture as per [0007] and [0032]).
However, Tsai does not teach a pitch angle detector which is on the upper body with the pitch angle detector being configured to detect a pitch angle of an upper body of the wearer in a forward direction with respect to a vertical direction. Instead, Goffer would teach a pitch angle detector (being the tilt sensor in [0079]) which is on the upper body (the sensor is on the upper body as it indicates whether or not the upper body is tilted in [0079]) with the pitch angle detector being configured to detect a pitch angle of an upper body of the wearer in a forward direction with respect to a vertical direction (the tilt angle sensor of [0079] would detect a tilting of the upper body of the user. As such, the sensor would detect a movement of the upper body in a forward direction with respect to a vertical direction). It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the tilt sensor of Goffer into the device of Tsai as incorporating the sensor of Goffer into Tsai would allow for a more robust posture sensing of the user of the device of Tsai. From here, it also stands to reason that the data from the tilt sensor of Goffer could have been taken by the controller of Tsai to then estimate a posture of the user of Tsai. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US Pub No.: 2019/0133866) in view of Cromie (US Pub No.: 2018/0056104) and Fujimoto (US Pub No.: 2019/0066327) in further view of Ahn (US Pub No.: 2016/0074272).
Regarding claim 6, neither Tsai, Cromie, nor Fujimoto would teach a learning model or an acquisition of an estimated posture based off of the learning model.  Instead, Ahn would teach that the controller is configured to store a learning model that has learned the estimated posture (Ahn discloses a learning model in the abstract thereof, as well as [0031]); and the controller is configured to acquire the estimated posture based on the learning model when the actuator generates the assist torque (the controller of Tsai would have been able to take information with from the learning model of Ahn to control the hip actuators of Tsai to then control/generate an assist torque). It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the learning model of Ahn into the devices of Tsai and Cromie as the learning model of Ahn would allow for a preprocessing of data and for the ability to use values in a database to create a more robust means to control the actuation of the device within Tsai. Additionally, while Ahn teaches a learning model for evaluating of a gait feature, it would also have been obvious to one of ordinary skill in the art at the time of filing to use the learning module for evaluating a posture of a user as using a learning module with a database as disclosed in [0021] of Ahn would provide a more robust system to evaluate the parameters measured from the detector of Tsai to control the actuators therein.
Regarding claim 7, Tsai would not teach that the controller would determine whether or not the estimated posture is an unreasonable posture in which the excessive force is applied to the lower back portion.  Instead, Cromie would teach an instance when the controller is configured to determine whether or not the estimated posture is categorized as the an unreasonable posture (in [0233], where Cromie discloses ‘the hardware interface electronics 2440’ that would include circuitry that would prevent excessive forces and/or torques from being applied to the user). It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the hardware interface electronics of Cromie into the processor of Tsai as the electronics of Cromie would have been used to prevent injury and discomfort to the user of Tsai (which is disclosed in [0233] of Cromie). This system would also prevent an unreasonable posture being imparted to the user of Tsai as preventing an excessive force would then prevent the user from being forced into an unreasonable posture.
From here, neither Tsai, Cromie, nor Fujimoto would teach that the controller is configured to store a learning model to determine whether or not the estimated posture is an unreasonable posture. Instead, Ahn would teach that the controller is configured to store a learning model (Ahn discloses a learning model in the abstract thereof, as well as [0031]) that has learned a determination as to whether or not the estimated posture is the unreasonable posture in which the excessive force is applied to the lower back portion (the controller of Tsai would have been able to take information with from the learning model of Ahn to control the hip actuators of Tsai to then control/generate an assist torque); and the controller is configured to determine, based on the learning model, whether or not the estimated posture is the unreasonable posture in which the excessive force is applied to the lower back portion (it stands to reason that the controller combination of Tsai and Cormie could use the learning model of Ahn to determine that an estimated posture is an unreasonable posture). It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the learning model of Ahn into the devices of Tsai and Cromie as the learning model of Ahn would allow for a preprocessing of data and for the ability to use values in a database to create a more robust means to control the actuation of the device within Tsai. Additionally, while Ahn teaches a learning model for evaluating of a gait feature, it would also have been obvious to one of ordinary skill in the art at the time of filing to use the learning module for evaluating a posture of a user as using a learning module with a database as disclosed in [0021] of Ahn would provide a more robust system to evaluate the parameters measured from the detector of Tsai to control the actuators therein.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US Pub No.: 2019/0133866) in view of Cromie (US Pub No.: 2018/0056104) and Fujimoto (US Pub No.: 2019/0066327) in further view of Goffer (US Pub No.: 2010/0094188) in further view of Goldfarb (US Pub No.: 2014/0142475).
Regarding claim 8, Tsai in view of Cromie, Fujimoto and Goffer teach the assist device according to claim 5 with Tsai teaching a lower back portion angle detector includes a first lower back portion angle detector configured (in [0033], the detector 114 would detect a tilt angle which would detect a tilt angle at the waist of a user. This sensor is part of part 31 as per [0033], and part 31 is at the lower back of the user as per figure 1A). However, said combination does not teach an instance of a detecting of a first forward tilt angle of the lower back portion with respect to a right thigh portion of the wearer and a second forward tilt angle of the lower back portion with respect to a left thigh portion of the wearer.
Instead, Goldfarb does teach a detecting of a first forward tilt angle of the lower back portion with respect to a right thigh portion of the wearer and a second forward tilt angle of the lower back portion with respect to a left thigh portion of the wearer ([0094] of Goldfarb discloses an exoskeleton control that would evaluate a thigh tilt of both legs in the sagittal plane. While a sensor per se is not disclosed here, the meeting of a threshold of a thigh tilt on both thighs implies that a thigh tilt monitoring is present). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the thigh tilt monitoring of Goldfarb into the combination of Tsai in view of Cromie and Fujimoto as the thigh tilt evaluation of Goldfarb could be incorporated into Tsai in view of Cromie and Fujimoto to provide for a more robust system to control a switching between a standing and sitting position of a user of an exoskeleton device (as per [0094-0095]).
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US Pub No.: 2019/0133866) in view of Cromie (US Pub No.: 2018/0056104) and Fujimoto (US Pub No.: 2019/0066327) in further view of in further view of Uchida (US Pub No.: 2018/0177672).
Regarding claim 10, Tsai in view of Cromie, Fujimoto and Uchida teach the assistance device according to claim 1, wherein Uchida would teach that the controller is configured to set the initially estimated posture when it is determined that the estimated posture is not the safe  posture in which the excessive force is applied to the lower back portion (as per [0083]-[0084], the control unit would set the drive mechanism to an initial state based off of a posture. This would then lead to the state of the motion assist device to be initialized). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the processing of Uchida that would take and compare an initial posture to a later posture of the user of a motion assist device (a motion assist device is disclosed in the abstract of Uchida) into the combination of Tsai and Cromie as this would provide a means to compare a user’s posture to ‘reset the state of the drive mechanism… to the initial state” as per [0083] of Uchida. This would allow for the combination of Tsai in view of Cromie and Fujimoto to revert the actuator state to an initial one should a posture (being the second posture disclosed in [0083]) be an undesirable one.
Claims 13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US Pub No.: 2019/0133866) in view of Cromie (US Pub No.: 2018/0056104) and Fujimoto (US Pub No.: 2019/0066327) in further view of Nakashima (US Pub No.: 2013/0006159).
Regarding claim 13, Tsai in view of Cromie and Fujimoto would teach the assistance device according to claim 12, in which Tsai would disclose wherein the posture region information includes: a vertical axis corresponding to a pitch angle of an upper body in a forward direction with respect to a vertical direction (Tsai discloses a tilt angle checking about the waist assembly 11 in [0029]). 
However, Tsai in view of Cromie and Fujimoto do not teach a horizontal axis corresponding to a forward tilt angle of the lower back portion with respect to the thigh portion. Instead, Nakashima (US Pub No.: 2013/0006159) would disclose a horizontal axis corresponding to a forward tilt angle of the lower back portion with respect to the thigh portion in [0014] wherein a tilt angle around a pitch axis of the user’s upper leg. While the axis here is disclosed as being in the vertical direction in [0014], it is assumed that a movement in the horizontal direction is present as per figures 3A and 3B of Nakashima, in which a rotation of the user in both a horizontal and vertical direction is present. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lower body pitch axis monitoring of Nakashima into the combination of Tsai and Cromie for the purpose of providing a means of “raising the upper limit of the torque limiter as the user’s hip height rises.” This would be beneficial towards the control device of Cromie as Cromie employs a torque limiter in [0233] in the form of a torque threshold to prevent an excessive torque from being applied to the user. As Nakashima implies that the user’s hip’s location in a 3D plane would affect the maximum torque that can be applied to it, Nakashima’s sensing would be beneficial to implement in Tsai in view of Cromie and Fujimoto. 
Regarding claim 15, Tsai in view of Cromie, Fujimoto and ----Nakashima teach the assistance device according to claim 13, wherein the posture region information is divided into a safe posture region, an unreasonable posture region, and an intermediate posture region between the safe posture region and the unreasonable posture region (Cromie would teach a posture evaluation in [0223] performed via a controller that is part of an operating system 2412 with applications 2414a-c. Said operating system 2412 is disclosed in [0233] as being used to then prevent excessive forces from being applied to the user as per the processing presented in [0233]. Said posture monitoring would prevent excessive forces from being applied to the body and it would stand to reason that the preventing of excessive forces by the operating system in [0233] would prevent an unreasonable posture and a transition to an unreasonable posture. As such, it is argued Cromie would be able to determine a safe posture, being the posture where the torque is not configured to apply an excessive force to the person in [0233], an unreasonable posture, being when the torque exceeds a maximum threshold in [0233], and an intermediate posture which would be when the force generated would trigger the TSA threshold). It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the hardware interface electronics of Cromie into the processor of Tsai as the electronics of Cromie would have been used to prevent injury and discomfort to the user of Tsai (which is disclosed in [0233] of Cromie). This system would also prevent an unreasonable posture being imparted to the user of Tsai as preventing an excessive force would then prevent the user from being forced into an unreasonable posture.
Regarding claim 16, Tsai in view of Cromie, Fujimoto and ----Nakashima teach the assistance device according to claim 15, wherein the controller is configured to: categorize the estimated posture as the safe posture when the estimated posture falls within the safe posture region, categorize the estimated posture as the unreasonable posture when the estimated posture falls within the unreasonable posture region, and categorize the estimated posture as the intermediate posture when the estimated posture falls within the intermediate posture region. (Cromie would teach a posture evaluation in [0223] performed via a controller that is part of an operating system 2412 with applications 2414a-c. Said operating system 2412 is disclosed in [0233] as being used to then prevent excessive forces from being applied to the user as per the processing presented in [0233]. Said posture monitoring would prevent excessive forces from being applied to the body and it would stand to reason that the preventing of excessive forces by the operating system in [0233] would prevent an unreasonable posture and a transition to an unreasonable posture. As such, it is argued Cromie would be able to determine four poster regions, including a safe posture, being the posture where the torque is not configured to apply an excessive force to the person in [0233], an unreasonable posture, being when the torque exceeds a maximum threshold in [0233], and an intermediate posture which would be when the force generated would trigger the TSA threshold. It is also assumed that a difficult posture, being a posture before an unreasonable posture, can be calculated when the torque of the body is close to the maximum threshold but not at or exceeding it in [0233]. Estimating posture information based off of parts 2414 per se are in [0223] and [0227]). It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the hardware interface electronics of Cromie into the processor of Tsai as the electronics of Cromie would have been used to prevent injury and discomfort to the user of Tsai (which is disclosed in [0233] of Cromie). This system would also prevent an unreasonable posture being imparted to the user of Tsai as preventing an excessive force would then prevent the user from being forced into an unreasonable posture.
Regarding claim 18 Tsai in view of Cromie and Fujimoto would teach the assistance device according to claim 17, in which Tsai would disclose wherein the posture region information includes: a vertical axis corresponding to a pitch angle of an upper body in a forward direction with respect to a vertical direction (Tsai discloses a tilt angle checking about the waist assembly 11 in [0029]). However, Tsai in view of Cromie and Fujimoto do not teach a horizontal axis corresponding to a forward tilt angle of the lower back portion with respect to the thigh portion. Instead, Nakashima (US Pub No.: 2013/0006159) would disclose a horizontal axis corresponding to a forward tilt angle of the lower back portion with respect to the thigh portion in [0014] wherein a tilt angle around a pitch axis of the user’s upper leg. While the axis here is disclosed as being in the vertical direction in [0014], it is assumed that a movement in the horizontal direction is present as per figures 3A and 3B of Nakashima, in which a rotation of the user in both a horizontal and vertical direction is present. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lower body pitch axis monitoring of Nakashima into the combination of Tsai and Cromie for the purpose of providing a means of “raising the upper limit of the torque limiter as the user’s hip height rises.” This would be beneficial towards the control device of Cromie as Cromie employs a torque limiter in [0233] in the form of a torque threshold to prevent an excessive torque from being applied to the user. As Nakashima implies that the user’s hip’s location in a 3D plane would affect the maximum torque that can be applied to it, Nakashima’s sensing would be beneficial to implement in Tsai in view of Cromie and Fujimoto.
Regarding claim 20, Tsai in view of Cromie, Fujimoto and ----Nakashima teach the assistance device according to claim 18, wherein Cromie teaches that the posture region information is divided into a safe posture region, an unreasonable posture region, an intermediate posture region between the safe posture region and the unreasonable posture region, and a difficult posture region under the safe posture region (Cromie would teach a posture evaluation in [0223] performed via a controller that is part of an operating system 2412 with applications 2414a-c. Said operating system 2412 is disclosed in [0233] as being used to then prevent excessive forces from being applied to the user as per the processing presented in [0233]. Said posture monitoring would prevent excessive forces from being applied to the body and it would stand to reason that the preventing of excessive forces by the operating system in [0233] would prevent an unreasonable posture and a transition to an unreasonable posture. As such, it is argued Cromie would be able to determine four posture regions, including a safe posture, being the posture where the torque is not configured to apply an excessive force to the person in [0233], an unreasonable posture, being when the torque exceeds a maximum threshold in [0233], and an intermediate posture which would be when the force generated would trigger the TSA threshold. It is also assumed that a difficult posture, being a posture before an unreasonable posture, can be calculated when the torque of the body is close to the maximum threshold but not at or exceeding it in [0233]. Estimating posture information based off of parts 2414 per se are in [0223] and [0227]). It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the hardware interface electronics of Cromie into the processor of Tsai as the electronics of Cromie would have been used to prevent injury and discomfort to the user of Tsai (which is disclosed in [0233] of Cromie). This system would also prevent an unreasonable posture being imparted to the user of Tsai as preventing an excessive force would then prevent the user from being forced into an unreasonable posture.
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US Pub No.: 2019/0133866) in view of Cromie (US Pub No.: 2018/0056104) and Fujimoto (US Pub No.: 2019/0066327) in further view of Nakashima (US Pub No.: 2013/0006159) and Shavit (US Pub No.: 2018/0257216).
Regarding claim 14, Tsai in view of Cromie, Fujimoto and Nakashima teach the assistance device according to claim 13, wherein Nakashima teaches that the pitch angle on the vertical axis is set to increase at an equal pitch from 0 degrees to 90 degrees (a change in a pitch angle in a vertical axis from 180 degrees to 90 degrees is disclosed in [0048]), and the forward tilt angle on the horizontal axis is set to decrease at an equal pitch from 180 degrees to 0 degrees (a change of 180 degrees in a horizontal axis when transitioning from standing to sitting is presented in [0054]. As such, a change in a forward tilt angle can change 180 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lower body pitch axis monitoring of Nakashima into the combination of Tsai and Cromie for the purpose of providing a means of “raising the upper limit of the torque limiter as the user’s hip height rises.” This would be beneficial towards the control device of Cromie as Cromie employs a torque limiter in [0233] in the form of a torque threshold to prevent an excessive torque from being applied to the user. As Nakashima implies that the user’s hip’s location in a 3D plane would affect the maximum torque that can be applied to it, Nakashima’s sensing would be beneficial to implement in Tsai in view of Cromie and Fujimoto. However, Nakashima does not explicitly disclose a change of a pitch from 180 degrees to 0 degrees. Instead, Shavit does disclose a limb support with an arc that would range from about 10 degrees to 360 degrees in [0031]. As this range encapsulates 180 degrees and as 360 degrees is taken to be the equivalent to 0 degrees, Shavit is taken to read upon this range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the range of Shavit into the devices of Tsai, Cromie, and Nakashima for the purpose of providing an exoskeleton with a limb support that is capable of bending over a wider range than disclosed in Tsai, Cromie, and Nakashima that would be able to accommodate a full range of motion from a user. 
Regarding claim 19, Tsai in view of Cromie, Fujimoto and Nakashima teach the assistance device according to claim 18, wherein Nakashima teaches that the pitch angle on the vertical axis is set to increase at an equal pitch from 0 degrees to 90 degrees (a change in a pitch angle in a vertical axis from 180 degrees to 90 degrees is disclosed in [0048]), and the forward tilt angle on the horizontal axis is set to decrease at an equal pitch from 180 degrees to 0 degrees (a change of 180 degrees in a horizontal axis when transitioning from standing to sitting is presented in [0054]. As such, a change in a forward tilt angle can change 180 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lower body pitch axis monitoring of Nakashima into the combination of Tsai and Cromie for the purpose of providing a means of “raising the upper limit of the torque limiter as the user’s hip height rises.” This would be beneficial towards the control device of Cromie as Cromie employs a torque limiter in [0233] in the form of a torque threshold to prevent an excessive torque from being applied to the user. As Nakashima implies that the user’s hip’s location in a 3D plane would affect the maximum torque that can be applied to it, Nakashima’s sensing would be beneficial to implement in Tsai in view of Cromie and Fujimoto. However, Nakashima does not explicitly disclose a change of a pitch from 180 degrees to 0 degrees. Instead, Shavit does disclose a limb support with an arc that would range from about 10 degrees to 360 degrees in [0031]. As this range encapsulates 180 degrees and as 360 degrees is taken to be the equivalent to 0 degrees, Shavit is taken to read upon this range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the range of Shavit into the devices of Tsai, Cromie, Fujimoto, and Nakashima for the purpose of providing an exoskeleton with a limb support that is capable of bending over a wider range than disclosed in Tsai, Cromie, Fujimoto. and Nakashima that would be able to accommodate a full range of motion from a user. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US Pub No.: 2019/0133866) in view of Cromie (US Pub No.: 2018/0056104) and Fujimoto (US Pub No.: 2019/0066327), in further view of Nakashima (US Pub No.: 2013/0006159 and Harza (US Pub No.: 2017/0123487).
Regarding claim 21, Tsai in view of Cromie, Nakashima, and Shavit teach the assistance device according to claim 20, wherein Cromie teaches that the controller is configured to: categorize the estimated posture as the safe posture when the estimated posture falls within the safe posture region, categorize the estimated posture as the unreasonable posture when the estimated posture falls within the unreasonable posture region, categorize the estimated posture as the intermediate posture when the estimated posture falls within the intermediate posture region, and categorize the estimated posture as the difficult posture when the estimated posture falls within the difficult posture region (Cromie would teach a posture evaluation in [0223] performed via a controller that is part of an operating system 2412 with applications 2414a-c. Said operating system 2412 is disclosed in [0233] as being used to then prevent excessive forces from being applied to the user as per the processing presented in [0233]. Said posture monitoring would prevent excessive forces from being applied to the body and it would stand to reason that the preventing of excessive forces by the operating system in [0233] would prevent an unreasonable posture and a transition to an unreasonable posture. As such, it is argued Cromie would be able to determine four posture regions, including a safe posture, being the posture where the torque is not configured to apply an excessive force to the person in [0233], an unreasonable posture, being when the torque exceeds a maximum threshold in [0233], and an intermediate posture which would be when the force generated would trigger the TSA threshold. It is also assumed that a difficult posture, being a posture before an unreasonable posture, can be calculated when the torque of the body is close to the maximum threshold but not at or exceeding it in [0233]. Estimating posture information based off of parts 2414 per se are in [0223] and [0227]).
 It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the hardware interface electronics of Cromie into the processor of Tsai as the electronics of Cromie would have been used to prevent injury and discomfort to the user of Tsai (which is disclosed in [0233] of Cromie). This system would also prevent an unreasonable posture being imparted to the user of Tsai as preventing an excessive force would then prevent the user from being forced into an unreasonable posture. 
With respect to classifying the posture itself, Cromie remains silent on this. Instead, Harza discloses a use of a body posture model to classify the posture of the body in [0203]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the posture classification of Harza into the combination of Tsai, Cromie, and Nakashima for the purpose of providing additional information into the virtual avatar of Cromie in [0223] which would then provide more information to the user via the computer readable medium in [0223].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuemo (US Pub No.: 2018/0272525) will teach an assist device with a posture evaluation as per [0009]-[0011] therein. Sun (US Pub No.: 2017/0151070) teaches a method for estimating a posture which also will have a 3D motion model in the abstract. Kawai (US Patent No.: 7,402,142) teaches estimate a posture change from an initially estimated posture to the estimated posture (column 22 lines 36-67 into column 23 lines 1-22 teach an evaluation of changes in estimated values of moments about a joint during motion that would change the posture of a user, like a rising from a chair in figures 12 and 13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774